DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally also narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claims 1 & 7, the terms “surge”, “information related to the object” are indefinite. They do not indicate to a person of ordinary skill in the art the metes and bounds of the claimed invention and do not indicate what may or may not constitute an infringement. The term “surge” can mean anything to a transmitted or received signal, or increase in amplitude or peak detection or signature or code. For purpose of compact prosecution Examiner is interpreting “surge” to mean signal transmitted to or received from the object. Similarly, the term “information related to the object” can mean almost anything. Based on the time taken to get the signal it indicates distance based on the principles of echolocation. It can mean relative motion based on the doppler effect. It can mean amplitude of signal received which also gives information regarding the object. The fact that the signal is even received indicates the existence of the object that reflected it. For purpose of compact prosecution Examiner is interpreting “information related to the object” to mean detecting the returned signal. 
Regarding claims 3 and 4, the term “predetermined range” in claim 3 and “predetermined threshold” in claim 4 render the claims indefinite. The terms do not make clear the metes and bounds of the claimed invention to a person of ordinary skill in the art. It can mean any arbitrarily chosen signal strength for threshold or any received signal for threshold and it can mean any arbitrarily chosen time period or frequency for range.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugiura (US 20060196272 A1).
Regarding claim 1, Sugiura discloses a transmission unit configured to transmit a transmission wave substantially at the same time with another transmission unit provided in another object detection device[Fig 11a; 0066 has simultaneous transmission of different frequencies f1 and f2 from two devices S1 and S2]; 
a reception unit configured to receive a reception wave including a plurality of surges corresponding to a result of return of the transmission wave transmitted by the transmission unit and another transmission wave transmitted by the another transmission unit in accordance with reflection by an object [Fig 11A and 11B has receivers R1 to R4 that each receive both frequencies from both transmitters]; 
an identification unit configured to identify a transmission source of the plurality of surges included in the reception wave [Fig 11A, 11B; 0066 has frequency analysis to distinguish waves into component frequencies each of which identifies the source]; 
and a detection unit configured to detect information related to the object based on a correspondence relationship between a first peak of a first waveform indicating a first surge transmitted by the another transmission unit provided in the another object detection device and received by the reception unit and a second peak of a second waveform indicating a second surge transmitted by the transmission unit and received by another reception unit provided in the another object detection device[Fig 9A, 9B, 9C; 0045-0049 has device using waves obtained at multiple receivers to calculate distance to the object], 
the first peak and the second peak being specified based on an identification result of the identification unit and another identification unit provided in the another object detection device[Fig 11A, 11B; 0066 has frequency analysis to distinguish waves into component frequencies meaning each peak is identified].  
Regarding claim 7, Sugiura discloses a plurality of object detection devices each including a transmission unit configured to transmit a transmission wave substantially at the same time with another transmission unit provided in another object detection device,[Fig 11a; 0066 has simultaneous transmission of different frequencies f1 and f2 from two devices S1 and S2] 
a reception unit configured to receive a reception wave including a plurality of surges corresponding to a result of return of the transmission wave transmitted by the transmission unit and another transmission wave transmitted by the another transmission unit in accordance with reflection by an object,[Fig 11A and 11B has receivers R1 to R4 that each receive both frequencies from both transmitters] 
and an identification unit configured to identify a transmission source of the plurality of surges included in the reception wave[Fig 11A, 11B; 0066 has frequency analysis to distinguish waves into component frequencies each of which identifies the source]; 
and a detection unit configured to detect information related to the object based on a correspondence relationship between a first peak of a first waveform indicating a first surge transmitted by the transmission unit of a first object detection device among the plurality of object detection devices and received by a second object detection device different from the first object detection device among the plurality of object detection devices and a second peak of a second waveform indicating a second surge transmitted by the transmission unit of the second object detection device and received by the reception unit of the first object detection device[Fig 9A, 9B, 9C; 0045-0049 has device using waves obtained at multiple receivers to calculate distance to the object],
 the first peak and the second peak being specified based on an identification result by the identification unit of each of the plurality of object detection devices[Fig 11A, 11B; 0066 has frequency analysis to distinguish waves into component frequencies meaning each peak is identified].  
Regarding claim 2, Sugiura discloses wherein the detection unit detects the information related to the object based on the correspondence relationship between the first peak included in the first waveform that is a first envelope waveform in a predetermined section of a signal level of the first surge and the second peak included in the second waveform that is a second envelope waveform in a predetermined section of a signal level of the second surge[Fig 11A, 11B; 0066 has frequency analysis to distinguish waves into component frequencies each of which identifies the source and Fig 11B shows f1 and f2 at each receive; Fig 9A, 9B, 9C; 0045-0049 has device using waves obtained at multiple receivers to calculate distance to the object].  
Regarding claim 5, Sugiura discloses herein the transmission unit modulates the transmission wave by a predetermined modulation method to include identification information for identifying the object detection device, and then transmits the modulated transmission wave,[Fig 11a; 0066 has simultaneous transmission of different frequencies f1 and f2 from two devices S1 and S2 meaning each frequency identifies the source] 
and the identification unit identifies the transmission source of the plurality of surges included in the reception wave based on a result of demodulating the reception wave by a demodulation method corresponding to the predetermined modulation method.[Fig 11A, 11B; 0066 has frequency analysis to distinguish waves into component frequencies meaning each peak is identified]  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugiura (US 20060196272 A1).
Regarding claim 3, Sugiura discloses wherein the detection unit detects the information related to the object based on at least one of the first peak and the second peak whose difference between a section length from a start of the predetermined section in the first envelope waveform to appearance of the first peak and a section length from appearance of the second peak in the second envelope waveform to an end of the predetermined section is within a predetermined range [Fig 10; 0059-0060 has peaks for f1 and f2 in a certain range; Fig 9C also shows the peaks within a certain time range].   
Alternatively, it would have been obvious to one of ordinary skills in the art, at the time of invention to modify apparatus by for a predetermined range, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Sugiura discloses wherein the detection unit specifies peaks whose signal levels of the first envelope waveform and the second envelope waveform are equal to or more than a predetermined threshold value corresponding to noise as the first peak and the second peak [0071 has use of the transmission to reduce noise; Additionally Fig 11 and 0066 has decomposing or separating the waves into component frequency meaning each is noise to the other until separated].   
Alternatively, it would have been obvious to one of ordinary skills in the art, at the time of invention to modify apparatus by using thresholds to filter out noise, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Sugiura discloses wherein the object detection device is configured as an in-vehicle sonar that detects a distance to an object on a road surface as the information related to the object. [Abstract; 0003 disclose use of ultrasonic waves to detect distance to obstacle in vehicle; Additionally it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645